Citation Nr: 1208321	
Decision Date: 03/05/12    Archive Date: 03/16/12

DOCKET NO.  05-41 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for a left ankle disability.

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to service connection for a cervical spine disability.

4.  Entitlement to an increased rating for residuals of Ewing's sarcoma of the chest wall with removal of ribs 7 and 8, currently evaluated as 20 percent disabling.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran performed active service from July 1999 to February 2002.

This matter came to the Board of Veterans' Appeals (Board) on appeal from March 2005 and March 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  

In October 2008, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims folder.

This case was previously before the Board in December 2008 when it was remanded for further development.  

The Board notes that in addition to the issues listed on the first page, in December 2008 the Board remanded the issues of entitlement to service connection for residuals of nasal trauma; entitlement to service connection for a right shoulder disability; entitlement to service connection for a right ankle disability; and entitlement to service connection for a thoracic spine disability for further development.

Subsequently, in a rating decision dated in July 2010 the RO granted entitlement to status post trauma to nose claimed as deviated septum.  In a rating decision dated in September 2010 the RO granted entitlement to residuals of right ankle strain claimed as right ankle condition.  In addition, in a rating decision dated in November 2010 the RO granted entitlement to right shoulder condition and thoracic scoliosis.

As such, the issues of entitlement to service connection for residuals of nasal trauma; entitlement to service connection for a right shoulder disability; entitlement to service connection for a right ankle disability; and entitlement to service connection for a thoracic spine disability are no longer in appellate status.

While the appeal was pending, the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part and parcel of an initial- or increased-rating claim when raised by the record.  Mayhue v. Shinseki, 24 Vet. App. 273   (2011); Rice v. Shinseki, 22 Vet. App. 447 (2009).  In other words, the Board has jurisdiction to consider the Veteran's possible entitlement to a TDIU rating when this issue is raised by assertion or reasonably indicated by the evidence and is predicated at least in part on the severity of the service-connected disabilit(ies) in question, regardless of whether the RO has expressly addressed this additional issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996).  See also Caffrey v. Brown, 6 Vet. App. 377 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993); EF v. Derwinski, 1 Vet. App. 324 (1991).  In this case, the Veteran has reported that he cannot work due to his service-connected physical disabilities.  See, e.g., VA Form 9, September 2008.  As such, the issue of entitlement to a TDIU has been raised.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for a left ankle disability; entitlement to service connection for a low back disability; entitlement to service connection for a cervical spine disability; entitlement to an increased rating for residuals of Ewing's sarcoma of the chest wall with removal of ribs 7 and 8, currently evaluated as 20 percent disabling; and entitlement to a TDIU.

The Board notes that review of the claims file reveals that the Veteran has received treatment from the Spaulding Rehabilitation Hospital.  However, the records regarding the Veteran's treatment at Spaulding Rehabilitation Hospital have not been associated with the claims file and there is no indication that attempts have been made to obtain and associate these records with the claims file.

VA is required to make reasonable efforts to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  See 38 U.S.C.A. § 5103A(b)(1) (West 2002); 38 C.F.R. § 3.159(c)(1) (2011).  In Bell v. Derwinski, 2 Vet. App. 611 (1992), the United States Court of Appeals for Veteran's Claims (Court) held that VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  Accordingly, attempts must be made to obtain complete treatment records regarding the Veteran from Spaulding Rehabilitation Hospital.

In December 2008 the Board remanded the Veteran's claims of entitlement to service connection for a left ankle disability and entitlement to an increased rating for residuals of Ewing's sarcoma of the chest wall with removal of ribs 7 and 8, currently evaluated as 20 percent disabling, for the Veteran to be afforded VA medical examinations.  

In regard to the Veteran's claim of entitlement to service connection for a left ankle disability, in May 2010 the Veteran was afforded a VA Compensation and Pension (C&P) joints examination regarding his left ankle disability.  The examiner noted in the review of medical records that the Veteran developed swelling of the ankles while running in service in military shoes that were not supportive.  The examiner further noted that the Veteran rolled his left ankle three times, experiencing severe strains; however, after physical examination the examiner did not discuss the Veteran's ankles.  

The Veteran's left ankle was normal on x-ray examination in May 2010.

In September 2010, a VA medical opinion was obtained regarding the Veteran's ankle disabilities.  The examiner noted that:

Concerning the Veteran's right ankle, amongst service treatment records I found four entries in July 1999 referring to status post ankle inversion injury 24 hours prior to the note with antalgic gait and edema, decreased range of motion due to pain that was treated symptomatically after a negative x-ray report was found.  There was no fracture or dislocation.  . . .  It is my opinion then that the severe ankle strain that he experienced while in service is related to his current ankle complaints.

As the examination and the subsequent VA medical opinion does not comment on the Veteran's left ankle, the Board finds that the examinations are inadequate and that the claim of entitlement to service connection for a left ankle disability must be remanded for the Veteran to afforded an adequate VA medical examination.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

In regard to the Veteran's claim of entitlement to an increased rating for residuals of Ewing's sarcoma of the chest wall with removal of ribs 7 and 8, currently evaluated as 20 percent disabling, the Board ordered in the December 2008 remand that upon examination the examiner should comment upon the Veteran's reports of pain and breathing difficulty.  Review of the claims file reveals that the Veteran was afforded a VA C&P respiratory examination in February 2010 and to "see CPRS note."  Review of the VA C&P examinations dated in February 2010 does not reveal discussion of the Veteran's breathing difficulty in regard to his Ewing's sarcoma.  In addition, review of the Veteran's claims file does not reveal any associated report of a VA C&P respiratory examination.  Thus, the Board finds that the claim must be remanded for the Veteran to be afforded another VA medical examination regarding the severity of his Ewing's sarcoma of the chest wall with removal of ribs 7 and 8.

In light of the likely outstanding records, the Board finds that after associating his treatment records from Spaulding Rehabilitation Hospital with the claims folder, the Veteran must be afforded contemporaneous VA examinations in regard to his claims.  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).

As indicated in the Introduction, the Board has assumed jurisdiction over the Veteran's TDIU claim.  See Mayhue v. Shinseki, 24 Vet. App. 273 (2011); Rice v. Shinseki, 22 Vet. App. 447 (2009).  In order to properly adjudicate this claim, the Board finds that the Veteran should be afforded a VA examination that fully assesses whether he is unable to obtain or maintain substantially gainful employment due to his service-connected disabilities. 

Accordingly, the case is REMANDED for the following action:

1.  After securing the proper authorization, request treatment records pertaining to the Veteran from Spaulding Rehabilitation Hospital in Boston, Massachusetts.  Any additional pertinent records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran, and associated with the claims file.

2.  Provide the Veteran with notice as to the evidence and information necessary to substantiate a claim for TDIU.  Allow him a reasonable opportunity to respond. 

3.  Thereafter, afford the Veteran a VA medical examination(s) for the purpose of determining the nature and etiology of any current left ankle disability, disability of the low back, and/or disability of the cervical spine found to be present.  The claims folder must be provided to the examiner for review in connection with the examination.  After examining the Veteran and reviewing the claims folder, the examiner should provide an opinion, with supporting rationale, as to the whether it is at least as likely as not that any current left ankle disability, disability of the low back, and/or disability of the cervical spine found to be present, is causally related to the Veteran's active service, any incident therein, or any service-connected disability, including residuals of Ewing's sarcoma.

4.  Thereafter, afford the Veteran a VA medical examination for the purposes of determining the nature and severity of any residuals of his service-connected Ewing's sarcoma.  The claims folder must be provided to the examiner for review in connection with the examination.  After examining the Veteran and reviewing the claims folder, the examiner should identify all residuals associated with the Veteran's service-connected Ewing's sarcoma, to include specifically stating whether any current symptoms such as pain and difficulty breathing are part and parcel of the Veteran's service-connected Ewing's sarcoma.  

5.  After any outstanding evidence has been associated with the claims file, schedule the Veteran for a VA examination to determine the impact that his service-connected disabilities have on his employability.  The claims file must be made available for review and the examiner's report should reflect that such review occurred.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The examiner must then elicit from the Veteran and record, for clinical purposes, a full work and educational history. Based on the interview, examination, and review of the claims file, the examiner must provide an opinion as to whether it is at least as likely as not that the Veteran is unable to obtain or maintain substantially gainful employment due only to his service-connected disabilities, consistent with his education and occupational experience, irrespective of age and any nonservice-connected disorders.  A rationale should be provided for all opinions expressed in the report. 

6.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, readjudicate the Veteran's claims and adjudicate the issue of entitlement to TDIU, to include the issue of whether referral for TDIU on an extra-schedular basis is necessary.  If the benefits sought on appeal are not granted, issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


